DETAILED ACTION
Response to Amendment
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The communication filed by the Applicants on August 24, 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Invention I: Claims 8-17 that were examined in the Non-final office action mailed on May 26, 2022 are drawn to “An apparatus, and a non-transitory computer readable medium storing a plurality of executable instructions, wherein execution of the plurality of executable instructions causes that at least one processor to perform a plurality of operations comprising the limitations recited in the claim”. A utility of this set of claims is: “form, in response to determining the matching bid and the at least one offer, at least one obligation to make a payment of an amount of money to a user via a data structure stored in the memory if an outcome of a contest meets a winning parameter, wherein the amount of money for each of the at least one obligation is a pro rata proportion of each of the offer quantity of each of the at least one offer and the total offer quantity; determine that the outcome meets the winning parameter; and cause a payment of the amount of money for each one of the at least one obligation to transfer to the user in response to determining that the outcome meets the winning parameter”. 
	Whereas Invention II: the amended claims 8, 10-13, and 15-17 presented on August 24, 2022, are drawn to “An apparatus, and a non-transitory computer readable medium storing a plurality of executable instructions, wherein execution of the plurality of executable instructions causes that at least one processor to perform a plurality of operations comprising the limitations recited in the amended claim”. A utility of this set of claims is: “form, in response to transferring of the bid price to the account associated with the clearinghouse, a first obligation where the clearinghouse pays an amount of money indicated in the financial instrument to the bidding party, if an outcome of a contest meets a winning parameter; cause, in response to determining the matching bid and the offer, a transfer of the bid price from the account associated with the clearinghouse to an account associated with the offering party; form, in response to transferring of the bid price to the account associated with the clearinghouse, a second obligation where the offering party pays the clearinghouse the amount of money indicated in the financial instrument, if the outcome of the contest meets the winning parameter; freezing an amount indicated in the financial instrument in the account associated with the offering party; and when the outcome of the contest meets the winning parameter, transferring the amount indicated in the financial instrument from the account associated with the offering party to the account associated with the clearinghouse, and from the clearinghouse to the account associated with the bidding party”. 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as “form, in response to determining the matching bid and the at least one offer, at least one obligation to make a payment of an amount of money to a user via a data structure stored in the memory if an outcome of a contest meets a winning parameter, wherein the amount of money for each of the at least one obligation is a pro rata proportion of each of the offer quantity of each of the at least one offer and the total offer quantity; determine that the outcome meets the winning parameter; and cause a payment of the amount of money for each one of the at least one obligation to transfer to the user in response to determining that the outcome meets the winning parameter”. A utility of invention II is “form, in response to transferring of the bid price to the account associated with the clearinghouse, a first obligation where the clearinghouse pays an amount of money indicated in the financial instrument to the bidding party, if an outcome of a contest meets a winning parameter; cause, in response to determining the matching bid and the offer, a transfer of the bid price from the account associated with the clearinghouse to an account associated with the offering party; form, in response to transferring of the bid price to the account associated with the clearinghouse, a second obligation where the offering party pays the clearinghouse the amount of money indicated in the financial instrument, if the outcome of the contest meets the winning parameter; freezing an amount indicated in the financial instrument in the account associated with the offering party; and when the outcome of the contest meets the winning parameter, transferring the amount indicated in the financial instrument from the account associated with the offering party to the account associated with the clearinghouse, and from the clearinghouse to the account associated with the bidding party”.  See MPEP § 806.05(d). 
The examiner required restriction between subcombinations usable together. It is obvious from the different scope and steps of the examined invention I and those of invention II, and their respective separate utility, that the inventions are distinct, independent and different in their utility from each other, even though they are classified in the same CPC Class/Subclass. See MPEP § 806.05(d). 
Also, the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries).  Hence, the claimed invention II presented on August 24, 2022 is a distinct and different invention from the examined invention I. See 37 CFR 1.111. The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter (See MPEP 8.19). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP 8.21.03.
The applicant elected the examined invention I by original presentation. The rejection of the examined claims as discussed in the office action stands. (See MPEP 8.21.03) Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mailing date of this notice, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695 

August 25, 2022